FILED
                                                                                April 14, 2022
                                                                               EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA                            SUPREME COURT OF APPEALS
                                                                                   OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re M.W. and D.W.

No. 21-0950 (Marshall County 21-JA-18 and 21-JA-19)



                              MEMORANDUM DECISION


        Petitioner Mother H.W., by counsel Roger D. Curry, appeals the Circuit Court of
Marshall County’s October 25, 2021, order terminating her parental rights to M.W. and D.W. 1
The West Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick
Morrisey and Lee Niezgoda, filed a response in support of the circuit court’s order. The guardian
ad litem, David C. White, filed a response on behalf of the children in support of the circuit
court’s order. On appeal, petitioner argues that the circuit court erred in the following two
respects: “it is contrary to reality and experience to require an addicted parent to quickly cure an
addiction”; and in terminating her parental rights to D.W., given the child’s attachment to
petitioner. 2

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.



       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).
       2
         In her brief on appeal, petitioner alleges that the court erred in terminating her parental
rights to “the older child” because of their bond. Petitioner then indicates that M.W. is the older
of the two children. This does not, however, comport with the record in this case, which clearly
demonstrates that D.W. is the older of the two children.



                                                 1
        It is unnecessary to undertake a detailed recitation of the facts underlying this appeal
because petitioner does not dispute any of the key aspects of the case. Indeed, because petitioner
makes only sweeping policy arguments regarding the timeframes for abuse and neglect
proceedings and their impact on drug-addicted parents, it is sufficient instead to set forth the
following: The DHHR filed the initial petition in April of 2021 after petitioner tested positive for
amphetamine, Subutex, and THC upon M.W.’s birth. The child was born prematurely and had to
be transferred to Ruby Memorial Hospital because of trouble breathing. M.W. also tested
positive for Subutex, Suboxone, amphetamine, and methamphetamine. Although petitioner
claimed to have a prescription for Subutex, the DHHR alleged that she failed to provide proof of
the same. The DHHR alleged that petitioner failed to provide the children with food, shelter, or
adequate housing.

        Following the petition’s filing, petitioner appeared for the preliminary hearing by
telephone and later appeared for an adjudicatory prehearing conference. These hearings represent
petitioner’s only participation in the matter. Further, the record shows that petitioner had no
contact with the DHHR, despite the Department’s attempts to provide her with remedial services,
and she never exercised visitation with the children.

        In August of 2021, the court adjudicated petitioner of neglecting the children upon
evidence of her substance abuse. In September of 2021, petitioner’s counsel filed a document
entitled “Submission of Evidence” in which he sought to introduce two pages of email
correspondence with petitioner in which she stated that “she is in drug treatment and isolated for
covid [sic] and has no other means to communicate.”

         Thereafter, petitioner filed a motion for an improvement period wherein she indicated
that “[a]s a result of an arrest in August 2021, she entered active treatment.” According to the
record, petitioner was arrested for “possession, fleeing, reckless driving, [and] any number of
minor traffic offenses.” The motion asserted that petitioner attended residential rehabilitation and
was released into outpatient treatment. Petitioner also asserted that she obtained employment for
the first time in two years.

        In October of 2021, the court held a dispositional hearing, during which the DHHR
presented evidence of petitioner’s total noncompliance with the proceedings. According to a
DHHR employee, the Department sought termination of petitioner’s parental rights because she
“basically abandoned [her] children” and made no effort to correct the issues that necessitated
the petition’s filing. Based on the evidence, the court found that there was no reasonable
likelihood that petitioner could substantially correct the conditions of abuse and neglect in the
near future and that the children required continuity in care and caretakers, in addition to the fact
that integrating the children into stable and permanent homes would take a significant amount of
time. As such, the court terminated petitioner’s parental rights. 3 It is from the dispositional order
that petitioner appeals. 4


       3
        Following the dispositional hearing, petitioner filed a motion to reconsider the
termination of her parental rights. However, as this Court has repeatedly expressed, “there is no

                                                                                     (continued . . . )
                                                  2
       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        Upon our review, we find that petitioner is entitled to no relief. Importantly, petitioner
unequivocally admits that the DHHR “presented evidence that the parents did not contact the
DHHR nor exercise visitation during the pendency of the case.” In fact, petitioner cites to no
evidence admitted during the proceedings that would in any way indicate that the circuit court
erred. Instead, petitioner argues that she could not quickly cure her addiction. Without belaboring
petitioner’s specific arguments, we note that the record demonstrates that petitioner failed to
even attempt to address her substance abuse. The circuit court did not hold petitioner to a


provision for a motion to reconsider in the West Virginia Rules of Procedure for Child Abuse
and Neglect Proceedings, Chapter 49 of the West Virginia Code, or the applicable West Virginia
Rules of Civil Procedure.” In re B.M., No. 19-1044, 2020 WL 3469725, at *5 (W. Va. June 25,
2020)(memorandum decision). In support of this motion, petitioner attached unverified letters
purportedly from two different treatment facilities asserting that she had undergone substance
abuse treatment. Additionally, one of these letters indicated that petitioner had been a patient
since February of 2020, meaning that, if accurate, petitioner was participating in this substance
abuse treatment program at the time she tested positive for multiple drugs upon M.W.’s birth.
The court appropriately denied this motion under Rule 46 of the Rules of Procedure for Child
Abuse and Neglect Proceedings, given that only a parent whose rights have not previously been
terminated may move to modify disposition. Regardless, nothing petitioner submitted in support
of this motion is relevant to the court’s final dispositional order on appeal, and, accordingly,
cannot entitle her to relief.
       4
         The father’s parental rights were also terminated. The permanency plan for the children
is adoption in the current foster home.




                                                3
standard that she deems unreasonable, i.e., a total curing of her addiction. Instead, the record
shows that the circuit court terminated her parental rights because she failed to take the meager
steps of even attending most of the hearings in this matter or remaining in contact with the
DHHR. Simply put, the circuit court terminated petitioner’s parental rights because she
effectively abandoned her children and the proceedings prior to adjudication.

        As set forth above, the evidence overwhelmingly supports the circuit court’s finding that
there was no reasonable likelihood that petitioner could substantially correct the conditions of
abuse and neglect in the near future because she had done nothing in the six months that the case
had been pending. Further, it must be stressed that petitioner submitted no evidence prior to
disposition that she took any steps to address the issues for which she was adjudicated, other than
what she purported to be e-mails from her in which she claimed, without corroboration, that she
was participating in substance abuse treatment. By totally abdicating any responsibility in the
proceedings, petitioner left the circuit court with no choice but to terminate her parental rights.
As we have explained,

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood
       under [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse
       can be substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496,
       266 S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Accordingly, we find no error
in the circuit court’s termination of petitioner’s parental rights.

        Finally, we find no merit to petitioner’s argument that the circuit court erred in
terminating her parental rights to D.W. Without citing any evidence, petitioner asserts that this
was error because of the child’s attachment to her. There is simply nothing in the record to
demonstrate such a significant attachment between petitioner and D.W. that termination of
petitioner’s parental rights was not warranted. In the absence of any evidence to support
petitioner’s claim, she cannot be entitled to relief.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
October 25, 2021, order is hereby affirmed.


                                                                                        Affirmed.

ISSUED: April 14, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison

                                                4
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                              5